DETAILED ACTION
A.	This action is in response to the following communications: Amendment filed: 11/08/2021. This action is made Final.
B.	Claims 1-21 remain pending.


Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wong, Virgil et al. (US Pub. 2013/0325493 A1), herein referred to as “Wong”.


As for claims 1, 11 and 21, Wong teaches.    A system and corresponding method of 11 and 21 for engaging a patient using a simulation of the patient’s anatomy, the system comprising:

); a second display (par.142 rely information to other display devices, such as smartphones, tablets etc…; par.143 hospital environment with hospital device running software application ); and

a computer comprising one or more processors, one or more computer-readable tangible storage devices, and program instructions stored on at least one of the one or more storage devices for execution by at least one of the one or more processors, the program instructions being configured to (par.109 tablet device):

store static medical images of the patient in an image database; generate a three-dimensional model of the patient’s anatomy by converting the medical images of the patient into the three-dimensional model (par.49 2-D to 3-D transformation;

store the three-dimensional model of the anatomy of the patient in a model database (par.103 database for storing electronic medical records and other user information);

display to a user who is a provider of medical services, on the first display, the three-dimensional model of the patient in an interactive manner (fig.6 is 3d avatar generated);

display to the patient, on the second display, the three-dimensional model of the patient contemporaneously displayed in an interactive manner on the first display (fig.6, item 66 

provide an input interface to the user, wherein the input interface is configured to accept from the user clarifying material representative of information about a medical procedure adapted for the patient (fig.6 item 68 provides menu options for user to clarify what to display on user avatar related to medical information; par.74 medical avatar application customized for a hospital may include specific content from the hospital, tailored for a patient. For example, selected content from the hospital website may appear in the application based on health topics selected by the patient);

in response to receiving the clarifying material from the user, display the three-dimensional model on the first display in a manner modified with said clarifying material (fig.6 avatar displayed in 3D); and in response to receiving the clarifying material from the user, also display the three-dimensional model on the second display in the manner modified with said clarifying material (par.75 All content updates may be made to the website using the hospital's content management system. The content is then pulled from the hospital website to appear within the application, bridging the relationship between the patient and the hospital).

As for claims 2 and 12, Wong teaches.    The system of claim 1, wherein the program instructions are further configured to provide a second input interface to the patient, wherein the second input interface is configured to accept

from the patient data representative of the patient’s understanding of and consent to the medical procedure adapted for the patient (par. 46 The medical avatar may also show the patient what he or she can expect at various stages of care. For example, before a surgical procedure, a patient can navigate the medical avatar in a virtual environment to see what will happen when he or she arrives at the hospital, checks-in, goes to the operating room, receives anesthesia, wakes up, stays at the hospital, goes home, and follows post-discharge instructions. The virtual experience reduces stress and anxiety during the actual experience because the patient knows beforehand exactly what to expect).

As for claims 3 and 13, Wong teaches.    The system of claim 1, wherein the clarifying material comprises a simulation of movement along a path through the patient’s anatomy (par.52 or 96 simulate utilizing the avatar of the user over medical advisement).

As for claims 4 and 14, Wong teaches.    The system of claim 1, wherein the clarifying material comprises at least one of an audio recording and a graphical notation (par.37 notes to self that the user can take).

As for claims 5 and 15, Wong teaches.    The system of claim 1, wherein the program instructions are further configured to: provide an electronic health record (“EHR”) interface configured to receive from an EHR system an EHR associated with the patient 
in response to receiving the EHR, also display the three-dimensional model on the second display in the manner modified with said EHR (par.104,106 and 116. Using the interface the user can interact with 3d avatar and add information to the electronic medical record database).

As for claims 6 and 16, Wong teaches.    The system of claim, 1 wherein the first display comprises a first head mounted display and wherein the second display comprises a second head mounted display (par.2 wearable devices).

As for claims 7 and 17, Wong teaches.    The system of claim 6, wherein the first head mounted display comprises a first augmented reality head mounted display and wherein the second head mounted display comprises a second augmented reality head mounted display (par.2 wearable devices and holograms).

As for claims 8 and 18, Wong teaches.    The system of claim 7, wherein the program instructions are further configured to: receive first tracking information indicating a first current location and angle of view of the first augmented reality head mounted display with respect to a first view of a physical object and receiving second tracking information indicating a second current location and angle of view of the second augmented reality head mounted display with respect to a second view of the physical object (fig.10 and par.142 the system can be used in augmented technologies);

generate a first view of the three-dimensional model corresponding to the first tracking information, and generating a second view of the three-dimensional model corresponding to the second tracking information (fig.6 is a different view than fig.10 where user can interact with 3d model in multiple different environments such as GOOGLE GLASS); and

provide the first view of the three-dimensional model to the first augmented reality head mounted display, wherein the first view of the three-dimensional model aligns with and overlays the first view of the object, and providing the second view of the three-dimensional model to the second augmented reality head mounted display, wherein the second view of the three-dimensional model aligns with and overlays the second view of the object (fig.6 and 10 show overlay information pertaining to EMR and user autonomy).

As for claims 9 and 19, Wong teaches.    The system of claim 2, wherein the program instructions are further configured to: generate a video representative of the three-dimensional model as modified with the clarifying material, and as further modified with a request by the second input interface for the data representative of the patient’s understanding of and consent to the medical procedure adapted for the patient; store the video; and communicate a link to the video (fig.6 user can select procedure and model is updated and helpful information is provided such as video content par.57).




(Note :) 	It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).

Response to Arguments
Applicant's arguments filed 11/08/2021 have been fully considered but they are not persuasive. 
A1.	Applicant argues that Wong does not teach display to a user who is a provider of medical services, on the first display, the three-dimensional model of the patient in an interactive manner; display to the patient, on the second display, the three-dimensional model of the patient contemporaneously displayed in an interactive manner on the first display.
R1.	Examiner does not agree as can be discussed within paragraph 103 there is a provider (doctor) which can view the HL7 or Health Level 7. Then in paragraph 113 is the teaching of sharing of information on a first display from a first user (e.g. patient) to be sent/shared to second display (provider/doctor) and to social media friends as an alternative or in addition to the provider. Paragraph 112 mention of clinical providers. .


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS AUGUSTINE whose telephone number is (571)270-1056 and fax is 571-270-2056.  The examiner can normally be reached on M-F 8am-5pmpm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image1.png
    213
    564
    media_image1.png
    Greyscale

/NICHOLAS AUGUSTINE/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        January 25, 2022